Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 1 of 11 PageID 3479




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


  IT WORKS MARKETING, INC.,

         Plaintiff,

  v.                                                 Case No. 8:20-cv-1743-T-KKM-TGW

  MELALEUCA, INC. et al.,

       Defendants.
  ____________________________________/

                                           ORDER

         Defendants Kimberly McCauley, Katie Herold, Amber Hoerner, Kellie

  Kaufman, Jeanie McWhorter, Ashley Olive, Brandon Olive, Lea Piccoli, Sarah Rankin,

  Joshua Rankin, Makenzie Schultz, Steven Shultz, Geneveve Sykes, Sean Sykes, and

  Amanda Gulley (the Distributer Defendants) object to the Magistrate Judge’s order

  denying as moot the Distributor Defendants’ motion to compel arbitration. (Docs. 145,

  157). Plaintiff It Works Marketing asks the Court to overrule the Distributor

  Defendants’ objection. (Doc. 163).

         The Court will sustain the Distributer Defendants’ objection because It Works

  and the Distributor Defendants clearly and unmistakably incorporated the American

  Arbitration Association (AAA) rules into their arbitration agreement, which themselves

  assign the issue of arbitrability to the arbitrator. Because of that incorporation, the issue

  of whether It Works’ claims for injunctive relief against the Distributor Defendants are
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 2 of 11 PageID 3480




  arbitrable is a matter for the arbitrator to decide. As a result, the Court will grant the

  Distributor Defendants’ renewed motion to compel arbitration (Doc. 119) and stay the

  case pending arbitration.

                                       Background

        It Works is a multi-level-marketing sales company that sells health and beauty

  products. (Doc. 107, ¶1). The company uses individual distributors to promote and sell

  its products. (Id. ¶1, 30). To become a distributor for It Works, an individual must agree

  to It Works’ Distributor Agreement, which includes Terms and Conditions. (Id. ¶30).

  That agreement requires distributors to not sell “any competing non-It Works!

  programs, products or services.” (Id. ¶36; Doc. 107-2, p. 17). The noncompete

  provision lasts for as long as a distributor sells It Works products and for six months

  after the Distributor Agreement is cancelled. (Doc. 107-2, p. 17).

        Distributors also agree to not disclose confidential and proprietary information

  or trade secrets to third parties, (Doc. 107, ¶37; Doc. 107-2, p. 18), including It Works’

  Downline Activity Reports, (Doc. 107, ¶37; Doc. 107-2, p. 18). A Downline Activity

  Report is information about sales activity, revenue, and income generated from either

  distributors personally sponsored by an individual distributor or from other distributors

  who are part of an individual distributor’s downline organization. (Doc. 107, ¶42). It

  Works’ confidential, proprietary, and trade secret information can be found on its eSuite

  website. (Id.). This website lists information about It Works’ “proposed products and
                                               2
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 3 of 11 PageID 3481




  services; financial affairs; actual and potential customers and customer information;

  downline distributors; organizational matters; business and marketing strategies;

  business operations, methodologies, and practices; sourcing terms and companies

  utilized; and hardware, operating systems, and infrastructure.” (Id.).

           Dispositive for purposes of the objection to the Magistrate Judge’s order, the

  Distributor Agreement includes an arbitration provision. (Doc. 107-2, p. 2). That

  provision states that if a dispute exists between a distributor and It Works “arising from

  or relating to the [a]greement,” the parties agree to resolve the dispute through

  mediation. (Id.). If mediation fails, “the dispute and [sic] shall be settled totally and

  finally by confidential arbitration as more fully described in the Policies & Procedures.”

  (Id.). Despite the seemingly exclusive route of arbitration provided in the previous

  provision, the Distributor Agreement carves out claims for certain kinds of equitable

  relief in court:

           Notwithstanding the foregoing, either Party may bring an action before the
           courts seeking a restraining order, temporary or permanent injunction, or other
           equitable relief to protect its intellectual property rights, including but not limited
           to customer and/or Distributor lists as well as other trade secrets, trademarks,
           trade names, patents, and copyrights.

  (Id.).

           The Policies and Procedures section of the Distributor Agreement includes a

  section entitled “Arbitration.” (Doc. 107-2, p. 24). That section repeats how arbitration

  will be the primary means of resolving disputes: “Except as otherwise provided in the
                                            3
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 4 of 11 PageID 3482




  Agreement, any controversy or claim arising out of or relating to the Agreement, or the

  breach thereof, shall be settled through confidential arbitration.” (Id.). Per its terms,

  arbitration will be conducted under the AAA’s rules. (Id.). And the “Arbitration” section

  specifies that the Federal Arbitration Act (FAA) will “govern all matters relating to

  arbitration.” (Id.).

         The individual defendants are former distributors for It Works (hence,

  Distributor Defendants). (Doc. 107, ¶¶6–19). At various times, each Distributor

  Defendant stopped selling It Works products and began selling products for Melaleuca,

  Inc.—an It Works competitor (Id. ¶¶1, 111–12).

         It Works alleges that the Distributor Defendants breached their Distributor

  Agreements by using It Works’ confidential information and trade secrets to sell

  Melaleuca products. (Id. ¶111). It Works also alleges that each Distributor Defendant

  breached their Distributor Agreement by soliciting It Works’ distributors and

  customers for Melaleuca while the agreement’s noncompete provision remained in

  effect. (Id. ¶112). As a result, It Works brings three claims for injunctive relief against

  the Distributor Defendants: one under the Distributor Agreement (Id. ¶¶108–24); one

  under the Defend Trade Secrets Act (Id. ¶¶150–64); and one under the Florida Uniform

  Trade Secrets Act (Id. ¶¶165–79).

         It Works filed an amended complaint, and the Distributor Defendants moved to

  “compel mediation and arbitration.” (Doc. 119). The Distributor Defendants argued
                                          4
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 5 of 11 PageID 3483




  that the Distributor Agreement’s arbitration provision required the arbitrator to

  determine whether It Works’ claims for injunctive relief are arbitrable. See id. It Works

  opposed the Distributor Defendants’ motion and, for support, pointed to the language

  in the arbitration provision exempting claims for injunctive relief from arbitration. See

  (Doc. 130).

        After It Works, the Distributor Defendants, and Melaleuca participated in court-

  ordered mediation, the Magistrate Judge denied as moot the Distributor Defendants’

  motion to “compel mediation and arbitration.” (Doc. 145).

        The Distributor Defendants object to the Magistrate Judge’s order. (Doc. 157).

  The Distributor Defendants point out that their original motion asked the Court to

  compel arbitration—not just mediation, but that the order fails to address this

  distinction. (Id. at 5). Because It Works continues to pursue its claims for injunctive

  relief against the Distributor Defendants, they conclude that their motion to compel

  arbitration is not moot. (Id.). The Distributor Defendants ask the Court to vacate the

  Magistrate Judge’s order and consider the issue de novo. (Id.).

        It Works argues that the Magistrate Judge addressed the Distributor Defendants’

  argument to compel arbitration and correctly denied the request for mediation as moot.

  (Doc. 163, p. 3). Because he properly considered the motion to compel arbitration, It

  Works concludes that the Court should overrule the Distributor Defendants’

  objections, especially given the language in the arbitration provision exempting claims
                                              5
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 6 of 11 PageID 3484




  for injunctive relief from arbitration. (Id. at 6).

                                            Analysis

                                       Standard of Review

         The parties dispute which standard of review governs the Magistrate Judge’s

  order. The Distributor Defendants argue that, consistent with 28 U.S.C. § 636, the

  Court should review the order de novo because the motion to compel arbitration might

  dispose of It Works’ claims for injunctive relief. (Doc. 157, p. 4). In contrast, It Works

  argues that motions to compel arbitration are not dispositive; thus, under Federal Rule

  of Civil Procedure 72(a), the Court should only set aside the order if it is clearly

  erroneous or contrary to law. (Doc. 163, pp. 4–6).

         The Court need not decide whether a motion to compel arbitration is dispositive

  because, even employing the contrary-to-law standard, the Court determines that the

  Distributor Defendants’ objections should be sustained. A magistrate judge’s order is

  contrary to law under Rule 72(a) if the order fails to apply relevant caselaw. SEC v.

  Kramer, 778 F. Supp. 2d 1320, 1327 (M.D. Fla. 2011) (Merryday, J.); Malibu Media, LLC

  v. Doe, 923 F. Supp. 2d 1339, 1346–47 (M.D. Fla. 2013) (Howard, J.). As discussed

  below, the order failed to apply relevant caselaw about issues of arbitrability under the

  FAA as to the Distributor Agreement. So—whether under de novo review or Rule 72(a)

  contrary-to-law review—the order must be set aside.

               Arbitrability of Injunctive-Relief Claims are for Arbitrator to Decide
                                               6
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 7 of 11 PageID 3485




         The FAA reflects a liberal federal policy favoring arbitration. JPay, Inc. v. Kobel,

  904 F.3d 923, 929 (11th Cir. 2018). If parties agree to arbitrate a dispute, the court must

  enforce that agreement. Id. Although courts may not require a party to arbitrate a

  dispute he or she did not agree to arbitrate, any doubts about the scope of an arbitration

  provision should be resolved in favor of arbitration. Id.

         Parties may delegate threshold arbitrability questions to an arbitrator if the

  parties’ agreement does so by clear and unmistakable evidence. Henry Schein, Inc. v. Archer

  and White Sales, Inc., 139 S. Ct. 524, 530 (2019). “When the parties’ contract delegates

  the arbitrability question to an arbitrator, a court may not override the contract.” Id. at

  529.

         In the Eleventh Circuit, incorporating the AAA’s rules into a contract is “alone”

  clear and unmistakable evidence that the parties agreed that an arbitrator should decide

  whether the arbitration provision applies to a dispute. Terminix Int’l Co., LP v. Palmer

  Ranch Ltd. P’ship, 432 F.3d 1327, 1332 (11th Cir. 2005); U.S. Nutraceuticals, LLC v.

  Cyanotech Corp., 769 F.3d 1308, 1311 (11th Cir. 2014); Spirit Airlines, Inc. v. Maizes, 899

  F.3d 1230, 1233–34 (11th Cir. 2018); JPay, 904 F.3d at 936.

         Accordingly, It Works and the Distributor Defendants clearly and unmistakably

  delegated to the arbitrator the question about whether claims for injunctive relief are

  arbitrable. The arbitration provision states that arbitration will be conducted under the

  AAA’s Commercial Arbitration Rules and Mediation Procedures and that they are
                                       7
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 8 of 11 PageID 3486




  available at the AAA’s website and will be emailed to distributors upon their request.

  (Doc. 107-2, p. 24). Under AAA Rule 7(a), “[t]he arbitrator shall have the power to rule

  on his or her own jurisdiction, including any objections with respect to the existence,

  scope, or validity of the arbitration agreement or to the arbitrability of any claim or

  counterclaim.” The arbitration provision’s incorporation of the AAA’s rules, including

  Rule 7(a) that assigns issues of threshold arbitrability to the arbitrator, is clear and

  unmistakable evidence that the parties agreed to arbitrate arbitrability. See also JPay, 904

  F.3d at 936 (finding that three references to the AAA in an arbitration provision

  constituted clear and unmistakable evidence that the parties delegated questions of

  arbitrability to an arbitrator).

         At oral argument, It Works argued that the Distributor Agreement shows that

  neither It Works nor the Defendant Distributors intended to arbitrate the arbitrability

  of injunctive-relief claims. For support, It Works cites language from Section 8.4 of the

  Distributor Agreement that states that “nothing” in the agreement prevents a party

  from seeking equitable relief in court. (Doc. 107-2, p. 25). 1 It Works argues that



  1
    In fact, the Distributor Agreement includes three references to the carve-out for
  injunctive relief. (See id. at 2) (“Notwithstanding the foregoing, either Party may bring
  an action before the courts seeking . . . equitable relief”); (Id. at 24) (“Except as
  otherwise provided in the Agreement, any controversy or claim arising out of or relating
  to the Agreement . . . shall be settled through confidential arbitration”); (Id. at 25)
  (“Notwithstanding the foregoing, nothing in the Agreement shall prevent either party
  from applying to and obtaining from any court . . . equitable relief”).
                                                8
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 9 of 11 PageID 3487




  “nothing” means nothing: Any reference to the AAA and its rules cannot overcome the

  carve-out for injunctive relief.

         To be sure, the carve-out language in the Distributor Agreement creates a strong

  case that the parties intended courts to adjudicate claims for injunctive relief brought to

  protect intellectual property rights. See Distributor Agreement ¶ 14. But whether a

  claim constitutes one for injunctive relief related to intellectual property rights is clearly

  and unmistakably delegated to the arbitrator per the incorporation of the AAA Rules.

         The Eleventh Circuit has been clear: Incorporating the AAA’s rules is clear and

  unmistakable evidence that parties intended to delegate the issue of arbitrability of

  injunctive-relief claims to the arbitrator. Terminix Int’l, 432 F.3d at 1332; U.S.

  Nutraceuticals, 769 F.3d at 1311; Spirit Airlines, 899 F.3d at 1233–34; JPay, 904 F.3d at

  936. The carve-out language in the Distributor Agreement does not alter the delegation

  of the threshold arbitrability question as contemplated by AAA Rule 7(a), which states

  that the arbitrator will have the power to rule on his or her jurisdiction. As a result,

  the Distributor Agreement’s carve-out does not apply to questions of arbitrability. See

  WasteCare Corp. v. Harmony Enter., 822 F. App’x 892, 896 (11th Cir. 2020).

         What is more, the Distributor Agreement’s Arbitration section lists many rules,

  besides the AAA’s rules, that will apply to arbitration. (Doc. 107-2, p. 24). For example,

  the parties agreed that the Federal Rules of Evidence will apply in arbitration; that

  parties are entitled to discovery rights consistent with the Federal Rules of Civil
                                            9
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 10 of 11 PageID 3488




  Procedure; and that arbitration must be brought individually and not as part of a class

  or consolidated action. (Id.). If the parties intended not to arbitrate the threshold

  question of whether a claim for injunctive relief is arbitrable as is the standard under

  the AAA rules, then the parties should have included that exception in this list. That

  omission is further evidence that the parties had no intention of straying from the

  AAA’s rules.2

          In the end, the arbitrator will decide whether It Works’ claims for injunctive relief

  must be arbitrated or return to court. If those claims need not be arbitrated, then It

  Works’ claims for injunctive relief against the Distributor Defendants may continue.

                                                  Conclusion

          The Distributor Agreement’s incorporation of the AAA’s rules is clear and

  unmistakable evidence that It Works and the Distributor Defendants agreed to arbitrate

  the question of whether It Works’ claims for injunctive relief are arbitrable. As a result,

  the following is ORDERED:

          1.      The Distributor Defendants’ objection to the Magistrate Judge’s order

                  (Doc. 157) is SUSTAINED.

          2.      The Court reverses the Magistrate Judge’s order (Doc. 145).


  2
     At oral argument, It Works cited American Express Financial Advisors, Inc. v. Makarewicz, 122 F.3d 936
  (11th Cir. 1997), as support that the carve-out allows It Works to proceed with equitable relief at the
  in court now. But the arbitration agreement in Makarewicz did not incorporate the AAA’s rules. That
  distinction renders it unpersuasive in the light of Eleventh Circuit precedent.
                                                     10
Case 8:20-cv-01743-KKM-TGW Document 201 Filed 04/27/21 Page 11 of 11 PageID 3489




        3.    The Distributor Defendants’ Joint Renewed Motion to Compel Mediation

              and Arbitration (Doc. 119) is GRANTED.

        4.    It Works’ claims against the Distributor Defendants are referred to

              arbitration.

        5.    It Works and the Distributor Defendants are DIRECTED to file a joint

              report on the status of arbitration proceedings by July 31, 2021, and every

              thirty days afterward. The parties must immediately notify the Court after

              the arbitrator decides the threshold issue of arbitrability.

        6.    The Distributor Defendants’ motion to dismiss (Doc. 120) is DENIED

              as moot.

        7.    It Works’ motion for preliminary injunction against the Distributor

              Defendants (Doc. 150) is DENIED as moot.

        8.    This case is STAYED as it relates to It Works’ claims against the

              Distributor Defendants.

        ORDERED in Tampa, Florida, on April 27, 2021.




                                            11
